DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/12/2020 has been entered and fully considered.
Claims 1-13 are pending of which claims 1, 4, and 7 are independent.  All of the independent claims are amended.
The IDS(s) submitted on 09/06/2019 and 01/05/2020 and 07/24/2020 is being considered.
		
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7  have been considered but are moot because the new ground of rejection does not rely on any combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Never the less, Applicant argues with respect to independent claim 1 that the previously applied secondary reference, Olsson, does not teach the claimed second signal but the examiner respectfully disagrees and in paragraph 87 it explicitly says the serving network node sends a CSI measurement message 230 in Fig. 2A  and a report  240 received by the serving network node and the report contains CSI and is based on the CSI measurement message 230 in Fig. 2A.  However Olsson does not explicitly disclose the amended limitation namely the second signal being one of RRC or MAC CE or DCI.    Frenne et al (US 20180091992 A1) discloses the amended limitation in particular the second signal being a DCI.  Frenne also teaches the transmission schemes in an identical manner as taught by Applicant.
Further all aspects of the claimed invention as recited in particular in the  independent claims are further disclosed by the following prior arts:
	( a ) Shin et al (US 20200067583 A1) - see Fig. 34
	( b ) Onggosanusi et al (US 2020/0076490 A1) - see Figures 5 & 6
	( c ) Lin et al (US 20190149290 A1)  - see Figs. 3, 5, 9-12, and 14-16
           ( d ) Kang et al ( US 20190379503 A1) - see abstract and Figs. 9-12



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 11-13is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall et al (US 2013/0303090 A1) in view of Frenne et al (US 20180091992 A1)
	Regarding claim 1, Hammarwall discloses a method for setting channel state information measurement and reporting by a user equipment, comprising:
	
receiving, by the user equipment (See UE in Figs. 5-7) , a first signaling sent by a network device (i.e. configuration signaling Fig. 11 1110) , wherein the first signaling comprises at least one channel state information (CSI) measurement setting(see paragraphs 21-22 and 39 measurement configuration related to CSI-RS), each of the at least one CSI measurement setting comprises at least one CSI reporting setting and at least one CSI-reference signal setting(See paragraphs 39 and 41 CSI-RS), the at least one CSI reporting setting (See paragraphs 43 and 90 on reporting configuration) corresponds to at least one transmission scheme(i.e. paragraphs 50 and 53 and 79  IMR - Interference Measurement Resource - transmission scheme interference measurement in a Comp atmosphere), and the CSI-reference signal setting is used by the user equipment to measure CSI respectively corresponding to the at least one transmission scheme; (See paragraphs 39 and 45 measurement on CSI-RS with respect to a transmission scheme of interference)
measuring, by the user equipment, based on the at least one CSI-reference signal setting, the CSI corresponding to the at least one transmission scheme; (See paragraphs 39 and 45 measurement on CSI-RS with respect to a transmission scheme of interference)
reporting, by the user equipment, the CSI corresponding to the at least one transmission scheme to the network device (See Fig. 10 step 1050 on the CSI being transmitted to the network)
	Hammarwall fails to disclose  receiving, by the user equipment, a second signaling sent by the network device wherein the second signaling is one of a radio resource control (RRC) signaling, a media access control element (MAC CE) signaling or a downlink control information  (DCI) signaling; and reporting, by the user equipment, CSI corresponding to the at least one transmission scheme to the network device according to the second signaling.
	Frenne discloses receiving, by the user equipment (i.e. in paragraph 51 it is disclosed that a serving  network node, e.g. eNB, transmits a second signal which is a DCI containing a CSI report request message to a terminal, i.e. UE (user equipment)) , a second signaling (i.e. DCI containing CSI report request is the second signal - paragraph 51) sent by the network device (i.e. serving network node, e.g. eNB - paragraph 51) wherein the second signaling is one of a radio resource control (RRC) signaling, a media access control element (MAC CE) signaling or a downlink control information  (DCI) signaling (See paragraph 51 indicates second signaling is a DCI containing CSI report request); and reporting, by the user equipment, CSI corresponding to the at least one transmission scheme to the network device (see paragraphs 52 and 53 indicating the DCI/second message shall have an indicator to indicate report type based on transmission scheme/mode and can be interference report per paragraph 63 and the terminal sends back the report based on the conditions set in the DCI/second message such as report type corresponding to transmission scheme) according to the second signaling. (See paragraphs 120-123 where DCI/Second message triggering a report for transmission schemes such as transmit diversity and spatial multiplexing and see also Fig. 3 and paragraph 129. Also please review for expanded explanation in paragraphs 32-34, 36, 38, 49-53, 67, 73, 85-86, 120-124 and 129.  One last important point is that per paragraph 85 lines 6-11 that the first signal received by the UE is an RRC signal configuring the UE with CSI reference signaling setting indicating to conduct CSI measurement when the configured CSI-RS arrive prior to time t1 and a second DCI message is received by the UE at time t1 configuring measurement reporting corresponding to transmission scheme such as interference or transmit diversity corresponding to the CSI-RS and transmit the report at time t2).
	In view of the above, having the method of Hammarwall and then given the well- established teaching of Frenne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Hammarwall as taught by Frenne, since Frenne states in paragraphs 0011, 0049, and 0050 that the modification results in flexible approaches for measurement reporting to cover a wide range of possible scenarios and use cases, without unduly increasing signaling overhead.
	Regarding claim 2, Hammarwall discloses the method according to claim 1, wherein the CSI reporting setting comprises at least one of content and a frequency Note limitation is in the alternative and paragraph 43 indicates reporting is based on CQI, PMI, RI, CRI etc…)
	Regarding claim 3, Hammarwall discloses the method according to claim 1, wherein the CSI-reference signal setting comprises at least one of a period attribute of CSI-reference signal transmission, a subframe offset, or a CSI-reference signal resource information, and the CSI-reference signal resource information comprises at least one of a CSI-reference signal port quantity, a CSI-reference signal port number, or a training sequence setting. (Note limitation is in the alternative and paragraph 41 indicates reporting  antenna port count)

	Regarding claim 4, Hammarwall disclose user equipment (See UE in Figs. 5-7)  comprising
	a receiver (Fig. 13a Radio circuitry 1310)configured to: a first signaling sent by a network device (i.e. configuration signaling Fig. 11 1110) , wherein the first signaling comprises at least one channel state information (CSI) measurement setting(see paragraphs 21-22 and 39 measurement configuration related to CSI-RS), each of the at least one CSI measurement setting comprises at least one CSI reporting setting and at least one CSI-reference signal setting(See paragraphs 39 and 41 CSI-RS), the at least one CSI reporting setting (See paragraphs 43 and 90 on reporting configuration) corresponds to at least one transmission scheme(i.e. paragraphs 50 and 53 and 79  IMR - Interference Measurement Resource - transmission scheme interference measurement in a Comp atmosphere), and the CSI-reference signal setting is used by the user equipment to measure CSI corresponding to the at least one transmission scheme; (See paragraphs 39 and 45 measurement on CSI-RS with respect to a transmission scheme of interference)
	a processor (Fig. 13 a 1320) configured to measure based on the at least one CSI-reference signal setting, the CSI corresponding to the at least one transmission scheme; (See paragraphs 39 and 45 measurement on CSI-RS with respect to a transmission scheme of interference)
	a transmitter configured to report the CSI corresponding to the at least one transmission scheme to the network device (See Fig. 10 step 1050 on the CSI being transmitted to the network)
	Hammarwall fails to disclose receiving a second signaling sent by the network device wherein the second signaling is one of a radio resource control (RRC) signaling, a media access control element (MAC CE) signaling or a downlink control information  (DCI) signaling; and reporting the CSI corresponding to the at least one transmission scheme to the network device according to the second signaling.
	Frenne discloses receiving (i.e. in paragraph 51 it is disclosed that a serving  network node, e.g. eNB, transmits a second signal which is a DCI containing a CSI report request message to a terminal, i.e. UE (user equipment)) a second signaling (i.e. DCI containing CSI report request is the second signal - paragraph 51) sent by the network device (i.e. serving network node, e.g. eNB - paragraph 51) wherein the second signaling is one of a radio resource control (RRC) signaling, a media access control element (MAC CE) signaling or a downlink control information  (DCI) signaling (See paragraph 51 indicates second signaling is a DCI containing CSI report request); and reporting the CSI corresponding to the at least one transmission scheme to the network device (see paragraphs 52 and 53 indicating the DCI/second message shall have an indicator to indicate report type based on transmission scheme/mode and can be interference report per paragraph 63 and the terminal sends back the report based on the conditions set in the DCI/second message such as report type corresponding to transmission scheme) according to the second signaling. (See paragraphs 120-123 where DCI/Second message triggering a report for transmission schemes such as transmit diversity and spatial multiplexing and see also Fig. 3 and paragraph 129. Also please review for expanded explanation in paragraphs 32-34, 36, 38, 49-53, 67, 73, 85-86, 120-124 and 129.  One last important point is that per paragraph 85 lines 6-11 that the first signal received by the UE is an RRC signal configuring the UE with CSI reference signaling setting indicating to conduct CSI measurement when the configured CSI-RS arrive prior to time t1 and a second DCI message is received by the UE at time t1 configuring measurement reporting corresponding to transmission scheme such as interference or transmit diversity corresponding to the CSI-RS and transmit the report at time t2).
	In view of the above, having the UE of Hammarwall and then given the well- established teaching of Frenne, it would have been obvious to one having ordinary skill 
	Regarding claim 5, claim 5 is rejected in the same scope as claim 2.
	Regarding claim 6, claim 6 is rejected in the same scope as claim 3.
	Regarding claim 7, Hammarwall disclose user equipment (See UE in Figs. 5-7)  comprising
	a receiver (Fig. 13a Radio circuitry 1310)configured to: a first signaling sent by a network device (i.e. configuration signaling Fig. 11 1110) , wherein the first signaling comprises at least one channel state information (CSI) measurement setting(see paragraphs 21-22 and 39 measurement configuration related to CSI-RS), each of the at least one CSI measurement setting comprises at least one CSI reporting setting and at least one CSI-reference signal setting(See paragraphs 39 and 41 CSI-RS), the at least one CSI reporting setting (See paragraphs 43 and 90 on reporting configuration) corresponds to at least one transmission scheme(i.e. paragraphs 50 and 53 and 79  IMR - Interference Measurement Resource - transmission scheme interference measurement in a Comp atmosphere), the at least one CSI interference measurement setting is used by the user equipment to measure interference information of one or more network devices in a coordinated transmission scheme, and the at least one CSI-reference signal setting and the interference information are used by the user equipment to measure CSI of the one or See paragraphs 39 and 45 measurement on CSI-RS with respect to a transmission scheme of interference - Further see paragraphs 28 and 30 on Comp Coordination and Fig. 5 and on Comp Feedback paragraph 38 wherein the network devices are  TP1 -TP3 in Fig. 5 )
	a processor (Fig. 13 a 1320) configured to measure, based on the at least one CSI-reference signal setting and the interference information, the CSI corresponding to the at least one interference assumption; (See paragraphs 39 and 45 measurement on CSI-RS with respect to a transmission scheme of interference assumption)
	a transmitter configured to report CSI corresponding to the at least one interference assumption  to the network device (See Fig. 10 step 1050 on the CSI being transmitted to the network)
	Hammarwall fails to disclose receive a second signaling sent by the network device, wherein the second signaling is used to instruct the user equipment to report CSI of the one or more network devices that corresponds to the at least one interference assumption and reporting the CSI to the network device according to the interference assumption, wherein the second signaling is one of a radio resource control (RRC) signaling, a media access control element (MAC CE) signaling or a downlink control information  (DCI) signaling
	Frenne discloses receive (i.e. in paragraph 51 it is disclosed that a serving  network node, e.g. eNB, transmits a second signal which is a DCI containing a CSI report request message to a terminal, i.e. UE (user equipment)) a second signaling (i.e. DCI containing CSI report request is the second signal - paragraph 51) sent by the network device (i.e. serving network node, e.g. eNB - paragraph 51) , wherein the second signaling is used to instruct the user equipment to report CSI of the one or more network devices that corresponds to the at least one interference assumption (see paragraphs 32 , 64, 76 , 114, and 119, on instructions on assumptions in the second signal/DCI - see paragraph 119 indicating the second signal/DCI contains  instruction for CSI-Interference Measurement Assumption)  and reporting the CSI to the network device according to the interference assumption (See paragraph 119),  wherein the second signaling is one of a radio resource control (RRC) signaling, a media access control element (MAC CE) signaling or a downlink control information  (DCI) signaling (See paragraph 51 indicates second signaling is a DCI containing CSI report request - (see paragraphs 52 and 53 indicating the DCI/second message shall have an indicator to indicate report type based on transmission scheme/mode and can be interference report per paragraph 63 and the terminal sends back the report based on the conditions set in the DCI/second message such as report type corresponding to transmission scheme) according to the second signaling. (See paragraphs 120-123 where DCI/Second message triggering a report for transmission schemes such as transmit diversity and spatial multiplexing and see also Fig. 3 and paragraph 129. Also please review for expanded explanation in paragraphs 32-34, 36, 38, 49-53, 67, 73, 85-86, 120-124 and 129.  One last important point is that per paragraph 85 lines 6-11 that the first signal received by the UE is an RRC signal configuring the UE with CSI reference signaling setting indicating to conduct CSI measurement when the configured CSI-RS arrive prior to time t1 and a second DCI message is received by the UE at time t1 configuring measurement reporting corresponding to transmission scheme such as interference or transmit diversity corresponding to the CSI-RS and transmit the report at time t2).
	In view of the above, having the UE of Hammarwall and then given the well- established teaching of Frenne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Hammarwall as taught by Frenne, since Frenne states in paragraphs 0011, 0049, and 0050 that the modification results in flexible approaches for measurement reporting to cover a wide range of possible scenarios and use cases, without unduly increasing signaling overhead.
	Regarding claim 8 claim 8 is rejected in the same scope as claim 2.
	Regarding claim 9 claim 9 is rejected in the same scope as claim 3.
	Regarding claim 11, Hammarwall modified by Frenne discloses the method according to claim 1 where in the first signaling is an RRC signaling or an MAC CE signaling  (Hammarwall discloses in paragraph 41 RRC signaling is used to convey CSI-RS resource configuration like the first signal used to transmit configuration information as detailed in paragraph 125.  Further Frenne in per paragraph 85 lines 6-11 that the first signal received by the UE is an RRC signal configuring the UE with CSI reference signaling setting indicating to conduct CSI measurement when the configured CSI-RS arrive prior to time t1 and a second DCI message is received by the UE at time t1 configuring measurement reporting corresponding to transmission scheme such as interference or transmit diversity corresponding to the CSI-RS and transmit the report at time t2).
	The motivation to combine Hammarwall with Frenne is set forth above in the parent claim 1.
	Regarding claim 12, claim 12 is rejected in the same scope as claim 11.
	Regarding claim 13, claim 13 is rejected in the same scope as claim 11.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall et al (US 2013/0303090 A1) in view of Frenne et al (US 20180091992 A1) and further in view of Shin et al (US 20200067583 A1).
	Regarding claim 10, Hammarwall as modified by Frenne discloses the user equipment according to claim 7 but fails to clearly teach wherein the CSI interference measurement setting comprises at least one of a period attribute of zero power CSI-reference signal transmission, a period attribute of non-zero power CSI-reference signal transmission, a subframe offset, a zero power CSI-reference signal set, a non-zero power CSI-reference signal set, zero power CSI-reference signal resource information, or a non-zero power CSI-reference signal resource information, the zero power CSI-reference signal resource information comprises at least one of a zero power CSI-reference signal port quantity or a zero power CSI-reference signal port number, and the non-zero power CSI-reference signal resource information comprises at least one of a non-zero power CSI-reference signal port quantity, a non-zero power CSI-reference signal port number, or a training sequence setting.
	Shin discloses wherein the CSI interference measurement setting comprises at least one of a period attribute of zero power CSI-reference signal transmission, a period attribute of non-zero power CSI-reference signal transmission, a subframe offset, a zero power CSI-reference signal set, a non-zero power CSI-reference signal set, zero power a non-zero power CSI-reference signal resource information, the zero power CSI-reference signal resource information comprises at least one of a zero power CSI-reference signal port quantity or a zero power CSI-reference signal port number, and the non-zero power CSI-reference signal resource information comprises at least one of a non-zero power CSI-reference signal port quantity, a non-zero power CSI-reference signal port number, or a training sequence setting. (Note that the limitations are in alternatives and only one limitation need to be addressed - See Fig. 5 eNB sends RS signal information and can be can be Non-Zero CSI-Reference Signals as shown in table 2  and has antenna port count and antenna port number in table 2. - Further periodicity info for all CSI-RS is discussed in paragraph 99 )
	In view of the above, having the UE of Hammarwall and Frenne and then given the well- established teaching of Shin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the UE of Hammarwall and Frenne as taught by Shin, since Shin states in paragraph 0017 that the modification results in a CSI feedback method in terms of improving the accuracy of CSI reported by a UE even when the aperiodic CSI reporting is triggered.





Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HABTE MERED/Primary Examiner, Art Unit 2474